Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This action is in response to an amendment filed April 26, 2021. Claims 1-20 remain pending in this application.

Response to Arguments
Applicant's arguments filed April 26, 2021 have been fully considered but they are not persuasive. Applicants are arguing in substance the following:

Arguments to Claims 1, 11, and 18:
a) Brand does not explicitly teach a ‘pseudo-anonymous sharing link’.
b) Brand does not explicitly teach transmitting ‘a verification code to the recipient based on the recipient endpoint information’.

Response to argument a:
	The Examiner does not find this argument persuasive.  Brand discloses an invitation link (Abstract) which serves as Applicant(s)’ pseudo-anonymous sharing link. In claim 4 and [0024] of Applicant(s)’ specification, the pseudo-anonymous link, upon invoking, causes issuance of a verification challenge to a recipient of the link along with 

Response to argument b:
	The Examiner does not find this argument persuasive.  In Figures 4A, 4B, and [0054]-[0056], Brand discloses an invitation link is sent to recipient “John Smith”. Figure 4B displays a verification code to John Smith in response to clicking the invitation link. Figure 5B also discloses the verification code may be sent to John Smith via email. Therefore, Brand transmits a verification code to a specific phone number or email of the recipient wishing access to a protected resource associated with an invitation link received.

Argument to Claim 7:
a) Brand does not explicitly teach a ‘request for tracking of the pseudo-anonymous sharing link’.



Response to argument a:
	The Examiner does not find this argument persuasive.  In [0040], Brand discloses storage of a security cookie used to determine whether a device is a trusted device. In [0048] and [0052], Brand discloses recoding a count of the number of accesses to a protected resource via the invitation link which occurs. This essentially keeps track of the invitation link’s usage.


The examiner has addressed arguments directed to claim limitations as stated only. Arguments not directed towards claim limitations have not been addressed. Applicant(s) is/are urged to direct arguments for claim limitations recited, because arguments not directed to claim limitations and statements are not given value since they do not appear in the claim. As to any claims not specifically discussed, the applicant(s) argued that it was patentable for one of the reasons discussed above. Please see response to above arguments for unspecified discussions. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brand (US 2015/0288701 A1).

With respect to claim 1, Brand discloses a computing system configured to provide access to electronic content, the system comprising:
a processor ([0009], processing unit);
memory coupled to the processor and containing instructions that when executed provide a user interface component and a link generation component ([0009], memory);
a data store coupled to the processor and configured to store the electronic content ([0026], protected resource stored in cloud storage);
the user interface component being configured to receive user input requesting creation of a sharing link relative to selected electronic content stored in the data store ([0026], request to provide invitation links to protected resources stored), the user interface component being further configured to receive an indication that endpoint verification will be required for the sharing link ([0008]-[0009] and [0029], performing a verification process to authenticate the invitee receiving the invitation link); and
wherein the link generation component is configured to responsively generate and provide a pseudo-anonymous sharing link relative to the selected electronic content 
With respect to claim 2, Brand discloses the computing system of claim 1, wherein the selected content includes at least one electronic file ([0026]).
With respect to claim 3, Brand discloses the computing system of claim 1, wherein the selected content includes at least one folder ([0026]).
With respect to claim 4, Brand discloses the computing system of claim 1, wherein the pseudo-anonymous link is configured to cause the computing system to issue an endpoint verification challenge to a recipient of the pseudo-anonymous sharing link upon actuation of the pseudo-anonymous sharing link ([0009] and [0029]).
With respect to claim 5, Brand discloses the computing system of claim 1, wherein endpoint verification includes email verification ([0035]).
With respect to claim 6, Brand discloses the computing system of claim 5, and further comprising a messaging component configured to transmit the pseudo-anonymous sharing link to at least one recipient ([0008]).
With respect to claim 7, Brand discloses the computing system of claim 1, wherein the user interface component is further configured to receive input requesting tracking of the pseudo-anonymous sharing link ([0052]).
With respect to claim 8, Brand discloses the computing system of claim 7, and further comprising a messaging component configured to provide a notification to a sharer of the selected electronic content when the pseudo-anonymous sharing link is used ([0047]-[0048] and [0051]).
With respect to claim 9, Brand discloses the computing system of claim 8, wherein the notification is indicative of the pseudo-anonymous sharing link being used successfully to access the selected electronic content, and wherein the notification includes recipient-provided endpoint information ([0047]-[0048] and [0051]).
With respect to claim 10, Brand discloses the computing system of claim 9, wherein the recipient-provided endpoint information includes an email address ([0056]).
With respect to claim 11, Brand discloses a computing system configured to provide access to electronic content, the system comprising:
a processor ([0009]);
memory ([0009]) coupled to the processor and containing instructions that when executed provide a user interface component ([0030]), an access control component ([0030], protection layer for allowing access to secured resources), and a messaging component ([0025]);
a data store coupled to the processor and configured to store the electronic content ([0026]); 
the access control component being configured to receive a pseudo-anonymous sharing link from a recipient ([0026], request to provide invitation links to protected resources stored) and responsively provide an endpoint verification challenge to the recipient ([0008]-[0009] and [0029], performing a verification step);
the user interface component being configured to receive recipient input indicative of recipient endpoint information and verification information input (Figure 5A and 5B);

wherein the processor is configured to compare the verification information input received by the user interface component with the verification code transmitted by the messaging component ([0056]-[0057], user inputs verification code in input portion as part of verification challenge) and selectively grant access to shared electronic content based on whether the verification information input matches the verification code transmitted by the messaging component ([0057]-[0059], determining if input code matches stored verification code).
With respect to claim 12, Brand discloses the computing system of claim 11, wherein the endpoint information includes an indication of endpoint type ([0040], determining a device is a trusted device).
With respect to claim 13, Brand discloses the computing system of claim 12, wherein the endpoint information also includes endpoint address information ([0059]).
With respect to claim 14, Brand discloses the computing system of claim 12, wherein the endpoint type is email ([0030]).
With respect to claim 15, Brand discloses the computing system of claim 14, wherein the endpoint information includes an email address and wherein the messaging component is configured to transmit the verification code as an email to the email address ([0056]).
With respect to claim 16, Brand discloses the computing system of claim 11, wherein the access control component is configured to maintain a listing of endpoints verified with respect to the pseudo-anonymous sharing link ([0065]).
With respect to claim 17, Brand discloses the computing system of claim 16, wherein the messaging system is configured to transmit a notification indicative of the endpoint information ([0059], verification failure message as notification).
With respect to claim 18, the method of claim 18 does/do not limit or further define over the system of claim(s) 11. The limitations of claim(s) 18 is/are essentially similar to the limitations of claim(s) 11. Therefore, claim(s) 18 is/are rejected for the same reasons as claim(s) 11. Please see rejection above.	
With respect to claim 19, Brand discloses the method of claim 18, and further comprising storing the recipient-specified endpoint information ([0044], persistent cookie for identifying accessing device).
With respect to claim 20, Brand discloses the method of claim 18, and further comprising notifying the sharer of the recipient-specified endpoint information ([0047]-[0048] and [0051]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458 
July 22, 2021